Title: John Adams to Baron Franz von Reischach, 30 June 1784
From: Adams, John
To: Reischach, Baron Franz von


        
          Monsieur Le Baron
          The Hague June 30. 1784
        
        I have this Moment the Honour of your obliging Favour of this Days Date, and I beg of you to accept of my Thanks for your prompt and polite Answer to mine of this Morning.
        It was the House of Wilhem and Jan Willink of Amsterdam who sent off this Express for me and I am not certain of his Name, but I believe it is Egberts. It is only within a few Days that he was arrested.
        He may have a Passport from the French Court or from Mr Franklin the American Minister there, but I dont know that he has. He has none from me. But his whole Business to and from Paris was to carry Papers for me and bring back my Effects
        I must beg your Pardon, for not writing in French as my son, who writes for me in that Language is accidentally out of Town.
      